— In a matrimonial action, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Calabretta, J.), dated July 16, 1985, as, inter alia, upon reargument of a prior order granting the plaintiff wife’s motion to be appointed temporary receiver of two businesses, adhered to its prior determination.
Order affirmed insofar as appealed from, and matter remitted to the Supreme Court, Queens County, for examinations before trial, to be completed no later than July 21, 1986, and for trial which shall commence no later than July 30, 1986.
The plaintiff was appointed receiver of two businesses owned by the defendant, Plaza Photoprint Inc. and Plaza Photo Color Inc., after the defendant failed to make court-ordered support payments. In her moving papers, the plaintiff had alleged that the defendant was an alcoholic and was dissipating the assets of the businesses.
The defendant then moved for reargument of Special Term’s order. Special Term granted reargument and thereupon adhered to its original decision.
On appeal, the defendant argues that Special Term erred in appointing a receiver because he offered to give an undertaking to secure the payment of pendente lite maintenance and child support. The plaintiff contends that the receivership was properly established because the defendant was not making the required payments. She further maintains that the receivership is necessary in order to preserve and protect the businesses which were endangered by the defendant’s alcoholism. We find that it is impossible to make the necessary factual determinations in order to resolve the issues presented on this appeal and conclude that a speedy trial would be the most efficient way to resolve this dispute. We, therefore, direct that examinations before trial be completed no later than July 21, 1986 at the Queens County Courthouse and that the trial of the matter shall commence no later than July 30, 1986. Lazer, J. P., Bracken, Rubin and Kooper, JJ., concur.